Citation Nr: 1423099	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-50 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for a bilateral foot disorder.

2. Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a myocardial infarction (MI).

5.  Entitlement to service connection for nephritis (renal failure).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant, N.R.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant's claim file has since been transferred to the RO in Philadelphia, Pennsylvania.  The appellant testified before the undersigned in January 2014.  A copy of the transcript (Transcript) is of record.  She submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  

The Veteran died in April 2012.  In July 2012, the appellant filed a request to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . ."  In a March 2013 determination, the appellant was accepted as a substituted party for the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the appellant's claims, pursuant to the duty to assist, the appeal must be remanded for further development.  

The appellant testified in January 2014 that the Veteran underwent foot surgery during his period of active service while stationed in Germany.  See Transcript, p. 12.  However, records from that procedure have not been associated with the claims file, and it does not appear that any attempt has been made by the RO to procure them.  It was noted that the Veteran was hospitalized at Army 97 General Hospital.  Per his DD-214, the Veteran was stationed overseas for 3 months and 25 days.  See Transcript, p. 5.  An attempt to obtain any available records must be made.  

The appellant also indicated that outstanding VA treatment reports may exist which have not been associated with the claims file.  Following the hearing, she submitted, with a waiver, voluminous VA outpatient treatment reports, dated from March 2006 through April 2012.  She testified that the Veteran received VA treatment prior to these dates (stating 2007 during the hearing, though the records actually begin in 2006), though she did not possess those documents.  As for private treatment, she indicated that, to the best of her knowledge, all relevant records had been associated with the Veteran's file.  See Transcript, p. 13.  The undersigned indicated that VA was unable to obtain private treatment records without authorization from the appellant.  As such, if there were any additional, outstanding private records which are pertinent to the claims on appeal, the appellant would be required to provide release forms.  

Following a review of the paper and electronic records, the Board notes that the record does not contain VA treatment reports prior to March 2006.  With regard to private providers, the Board notes that treatment reports from the following are of record: Portsmouth Cardiology, Inc.; Gastrointestinal and Liver Specialists, PLLC; Maryview Medical Center; Churchland Gastroenterology Consultants; The Center for Arthritis and Rheumatic Disease, PC; and Bon Secours Hampton Roads Laboratory.  Since it has been reported that the Veteran had VA treatment prior to March 2006, an attempt to obtain any available records must  be made before appellate review of the claims is accomplished.  

On remand, the RO/AMC should contact any and all appropriate records depositories, and attempt an exhaustive search to locate any such in-service records, as well as VA outpatient reports prior to March 2006, to the extent available.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims folder any outstanding service treatment records, to include those associated with foot surgery while stationed in Germany, to include any records from Army 97 General Hospital, during his period of foreign service.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the appellant notified of the efforts that were made to obtain such records.  

2.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records dated prior to March 2006 from any appropriate facility.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the appellant notified of the efforts that were made to obtain such records.  

3.  The RO/AMC must send medical release forms (VA Form 21-4142) to the appellant, and request that she complete a release form for any private provider who provided treatment to the Veteran for medical conditions applicable to this case, authorizing VA to request his records for treatment.

4.  Following a review of all evidence obtained pursuant to this remand, the claims should be readjudicated.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

